Name: Regulation (EEC) No 2641/74 of the Commission of 15 October 1974 concerning applications for the refund by the Guidance Section of the EAGGF of premiums for the conversion of dairy herds to meat production and of development premiums for the specialized raising of cattle for meat production
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 10 . 74 Official Journal of the European Communities No L 283/5 REGULATION (EEC) No 2641 /74 OF THE COMMISSION of 15 October 1974 concerning applications for the refund by the Guidance Section of the EAGGF of premiums for the conversion of dairy herds to meat production and of deve ­ lopment premiums for the specialized raising of cattle for meat production Whereas, in order to enable a proper check to be kept on applications for refunds , Member States should be required to keep disposal of the Commission for a period of three years the documents on the basis of which premiums were calculated ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Fund Committee , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 1353/73 (^ of 15 May 1973 introducing a premium system for the conversion of dairy cow herds to meat production and a development premium for the specialized raising of cattle for meat production , and in particular Article 16(3) thereof ; Whereas applications submitted by Member States to the Guidance Section of the European Agricultural Guidance and Guarantee Fund for the refund of 50 % of premiums granted for the conversion of dairy herds to meat production and of development premiums for the specialized raising of cattle for meat production must include certain particulars , and whereas, in order to make it easier to exmaine whether applications comply with the provisions of Regulation (EEC) No 1:553/73 , and of Commission Regulation (EEC) No 1821 /73 (2 ) of 5 July 1973 laying down detailed rules for the application of the system of premiums for the conversion of dairy herds to meat production and of development premiums for the specialized raising of cattle for meat production , as last amended by Regula ­ tion (EEC) No 3422/73 (3 ), and to take decisions thereon , these particulars should be presented in the same form by all Member States ; HAS ADOPTED THIS REGULATION : Article 1 Applications submitted by Member States for refund of the premiums provided for in Articles 1 and 6 ( 1 ) of Regulation (EEC) No 1353/73 shall be set out as shown in the tables given in Annexes I , II and III hereto . Article 2 Every Member State shall hold at the disposal of the Commission for a period of not less than three years from the date of the last repayment by the Commu ­ nity all supporting documents (or certified copies thereof) in its possession by reference to which aids granted under Article 1 or 6 ( 1 ) of Regulation (EEC) No 1353/73 were calculated . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 October 1974 . For the Commission The President Francois-Xavier ORTOLI (') OJ No L 141 , 28 . 5 . 1973 , p. 18 . ( 2 ) OJ No L 184, 6 . 7 . 1973 , p. 24 . ( } ) OJ No L 351 , 20 . 12 . 1973 , p. 15 . No L 283/6 Official Journal of the European Communities 19. 10. 74 ANNEX I A APPLICATION FOR REFUND UNDER ARTICLE 16 (2) OF REGULATION (EEC) No 1353/73 Member State : Premiums for the conversion of dairy herds to meat production A. Document to be submitted for the refund of the first instalment of premium payments : Premiums applied for Premiums granted Amount of premiums paid out under Article 3 (2) of Regulation (EEC) No 1821 /73 to . . . . ,) ( ») Amount to be refunded C) Estimated balance of refund (') Number of farmers who have applied for a premium W Number of cows (cf. Article 1 (a ) of Regu ­ lation (EEC) No 1821 /73 ) t 1 ) Number of farmers who have received a premium ( l ) I Number of cows (cf. Article 1 ( a ) of Regu ­ lation (EEC) No 1821 /73) 0 ) j Reference quantity of milk giving entitlement to premium (hi ) C ) (') Particulars to be supplied for each Bundesland , departement , province , county or Amt . Where any regions are included in which the qualifying limit has been lowered to five cows , this should be indicated . IT IS HEREBY DECLARED THAT : (a ) the relevant applications were submitted, in proper form, between 1 October 1973 and 31 December 1974 ; (b ) the written undertaking required of the applicant under Article 3 of Regulation (EEC) No 1353/73 has been lodged with the competent authority ; (c) the competent authority has verified the particulars required under Article 1 ( a ) and (b ) of Regulation (EEC) No 1821/73 ; (d ) in calculating the quantities of milk or of milk products supplied to other persons by the recipients during the twelve-month period preceding the reference date referred to in Article 4 of Regulation (EEC) No 1353/73 the conversion factors laid down in Article 16 (2 ) of Regulation (EEC) No 1821/73 have been correctly applied ; (e) the payments have been made within the time limits laid down in Article 3 of Regulation (EEC) No 1821/73 ; (f) the conditions laid down in Article 10 of Regulation (EEC) No 1353/73 have been complied with . (Place) (Date) (Signature and stamp of the competent authority ) 19 . 10 . 74 Official Journal of the European Communities No L 283/7 ANNEX 1 B B. Document to be submitted for the refund of the second and third instalments of premium payments : Estimated balance of refund (as entered in last column of table in Annex I A ) C ) Amount of balance already refunded C ) (2 ) Amount of balance of premiums actually paid to farmers in respect of the . . . instalment (from . . . . to . . . .) C ) Amount to be refunded in respect of the instalment C ) Remarks C) (') Particulars to be supplied for each Bundesland , departement , province , county or Amt . (2 ) To be completed where the application is in respect of the third instalment . (s) To be completed , for example , where the total amount paid out in respect of the second or third instalment is not equal to 50 % of the first instalment . IT IS HEREBY DECLARED : that the recipients have complied with their undertakings under Article 3 of Regulation (EEC ) No 1353/73 and that the payments have been made within the time limits laid down in Article 3 of Regulation (EEC) No 1821/73 . (Place ) (Date) (Signature and stamp of the competent authority) No L 283/8 Official Journal of the European Communities 19 . 10. 74 ANNEX II A APPLICATION FOR REFUND UNDER ARTICLE 16 (2) OF REGULATION (EEC) No 1353/73 Member State : Development premium for the specialized raising of cattle for meat production A. Document to be submitted for the refund of the first instalment of premium payments : Premiums applied for Premiums granted Amount ofpremiums paid out under the second paragraph of Article 11 of Regulation (EEC) No 1821 /73 (from . . . . to . . . .) n Amount to be refunded C) Estimated balance of refund t 1 ) Number of farmers who have applied for a premium C) Number of cows in respect of which a premium has been applied for H Number of farmers who have received a premium C ) Number of cows in respect of which a premium has been granted C ) (M Particulars to be supplied for each Bundesland , departement , province , county or Amt . IT IS HEREBY DECLARED THAT : (a ) the relevant applications were submitted, in proper form, between 1 October 1973 and 31 December 1974 ; (b) the written undertaking required of the applicant under Article 6 (3 ) of Regulation (EEC) No 1353/73 has been lodged with the competent authority ; ( c ) the competent authority has verified the particulars required under Article 8 ( a ) of Regulation (EEC) No 1821 /73 ; (d ) the payments have been made within the time limits laid down in Article 11 of Regulation (EEC) No 1821/73 ; (e ) the conditions laid down in Article 10 of Regulation (EEC) No 1353/73 have been adhered to . (Place) (Date) (Signature and stamp of the competent authority ) 19. 10 . 74 Official Journal of the European Communities No L 283/9 ANNEX 11 B B. Document to be submitted for the refund of the second and third instalments of premium payments : Estimated balance of refund (as entered in last column of table in Annex II A) n Amount of balance already refunded « C) Amount of balance of premiums actually paid to farmers in respect of the . . . instalment (from . . . . to . . . .) n Amount to be refunded in respect of the instalment C ) Remarks (3 ) (') Particulars to be supplied for each Bundesland , departement , province , county or Amt . ( ! ) To be completed where the application is in respect of the third instalment . ( 3) To be completed , for example , where the total amount paid out in respect of the second or third instalment is not equal to 50 %&gt; of the first instalment. IT IS HEREBY DECLARED : that the recipients have complied with their undertakings under Article 6 (3 ) of Regulation (EEC) No 1353/73 and that the payments have been made within the time limits laid down in Article 11 of Regulation (EEC) No 1821/73 . ( Place ) (Date) (Signature and stamp of the competent authority) No L 283/10 Official Journal of the European Communities 19 . 10 . 74 ANNEX 111 A SUMS RECOVERED DURING 19 ... IN RESPECT OF PREMIUMS PAID OUT UNDER ARTICLES 1 AND 6 ( 1 ) OF REGULATION (EEC) No 1353/73 Member State : Particulars to be sent to the Commission annually until such time as premiums paid out are no longer recoverable (^ : Premiums for the conversion of dairy herds to meat production Development premiums for the specialized raising of cattle for meat production Amount recovered during 19 . . . . ( 2) (3 ) Amount to be deducted from Fund aid (*) Amount recovered during 19 . . . . n t3) Amount to be deducted from Fund aid (l ) (') Supply of these particulars does not exempt Member States from the obligation to supply the particulars required under Articles 3 and 5 of Council Regulation (EEC) No 283/72 . Relevant references to the latter should therefore be given in each case . ( 2 ) Particulars to be supplied for each Bundesland , departement, province , county or Amt . (3 ) Specify also the year in which the premium was paid and whether payment was in respect of the first , second or third instalment of the premium . 19 . 10 . 74 Official Journal of the European Communities No L 283/11 ANNEX 111 B STATEMENT FOR 19 ... OF CASES IN WHICH, PURSUANT TO ARTICLE 18 OF REGULATION (EEC) No 1821/73 , PREMIUM RECIPIENTS MAY HAVE THEIR OBLIGA ­ TIONS CANCELLED OR SUSPENDED ON GROUNDS OF 'FORCE MAJEURE' Member State : Premiums for the conversion of dairy herds to meat production Development premiums for the specialized raising of cattle for meat production Number or recorded cases of force majeure Number of cows concerned Quantities of milk concerned (hi ) Number or recorded cases of force majeure Number of additional cows concerned ( l ) (*) C ) ( ! &gt; C) (2 ) C ) (') Particulars to be supplied for each Bundesland , dÃ ©partement , province , county or Amt , broken down into the various categories of case set out in Article 18 of Regulation (EEC) No 1821 /73 . (2 ) Specify also in which year payment was made and which instalments of the premium have already been paid .